.,;
                   Case 3:20-cr-03152-JAH Document 38 Filed 08/11/21 PageID.102 Page 1 of 5
      AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                               UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                     UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                          V.                               (For Offenses Committed On or After November 1, 1987)
               MIGUEL IGNACIO RODAS-HUERTA (1)
                                                                              Case Number: 3:20-CR-03152-JAH

                                                                           Joanna J. Martjn
                                                                           Defendant's Attorney
      USM Number                          97410-298

      • -
      THE DEFENDANT:
       IZI pleaded guilty to count(s)          1 of the Information

       D    was found guilty on count(s)
            after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


      Title and Section / Nature of Offense                                                                                      Count
      21:841(a)(l)- Possession ofMethamphetamine with intent to Distribute (Felony)                                                1




           The defendant is sentenced as provided in pages 2 through                 5            of this judgment.
      The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

      D     The defendant has been found not guilty on count(s)

      D     Count(s)                                                  IS         dismissed on the motion of the United States.

      1ZJ   Assessment : $100.00 waived


      •     NT A Assessment* : $

            *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
      IZI   No fine                   D Forfeiture pursuant to order filed                                            , included herein.
             IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
      change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
      judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
      any material change in the defendant's economic circumstances.




                                                                                 . JOHN A. HOUSTON
                                                                              'ITED STATES DISTRICT JUDGE
~
               Case 3:20-cr-03152-JAH Document 38 Filed 08/11/21 PageID.103 Page 2 of 5

    AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                 MIGUEL IGNACIO RODAS-HUERTA (1)                                         Judgment - Page 2 of 5
    CASE NUMBER:               3:20-CR-03152-JAH

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     15 months




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     ~     The court makes the following recommendations to the Bureau of Prisons:

           Incarceration in the Western region to facilitate family visits




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant must surrender to the United States Marshal for this district:
           •     at
                      - - - - - - - A.M.                          on
           •     as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •     on or before
           •     as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
    I have executed this judgment as follows:

           Defendant delivered on                                            to

    at
         - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      3:20-CR-03152-JAH
..:
                  Case 3:20-cr-03152-JAH Document 38 Filed 08/11/21 PageID.104 Page 3 of 5
      AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

      DEFENDANT:                MIGUEL IGNACIO RODAS-HUERTA (1)                                             Judgment - Page 3 of 5
      CASE NUMBER:              3:20-CR-03152-JAH

                                                   SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 years

                                                MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
                risk of future substance abuse. (check if applicable)
4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
      a sentence of restitution. (check if applicable)
5.     ~ The   defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
      applicable)
7.    • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                           3 :20-CR-03152-JAH
           ..!
                               Case 3:20-cr-03152-JAH Document 38 Filed 08/11/21 PageID.105 Page 4 of 5
       .          AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

                  DEFENDANT:                   MIGUEL IGNACIO RODAS-HUERTA (1)                                                        Judgment - Page 4 of 5
                  CASE NUMBER:                 3 :20-CR-03152-JAH

                                                       STANDARD CONDITIONS OF SUPERVISION
                 As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
                 supervision. These conditions are imposed because they establish the basic expectations for the defendant' s behavior
                 while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
                 court about, and bring about improvements in the defendant' s conduct and condition.

                 l . The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
                     hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
                     office or within a different time frame.

                 2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
                    about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
                    as instructed.
1---


                 3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
                    getting permission from the court or the probation officer.

                 4. The defendant must answer truthfully the questions asked by their probation officer.

                 5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
                    anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
                    probation officer at least l 0 days before the change. If notifying the probation officer in advance is not possible due to
                    unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
                    expected change.

                 6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
                    permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
                    view.

                 7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
                    excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
                    time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
                    defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
                    probation officer at least l 0 days before the change. If notifying the probation officer at least 10 days in advance is not possible
                    due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
                    change or expected change.

                 8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
                    knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
                    first getting the permission of the probation officer.

                 9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

                 I0. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e. ,
                     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
                     as nunchakus or tasers ).

                 11 . The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
                      informant without first getting the permission of the court.

                 12 . If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
                      officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
                      The probation officer may contact the person and confirm that the defendant notified the person about the risk.

                 13 . The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                                      3 :20-CR-03152-JAH
    .:
                    Case 3:20-cr-03152-JAH Document 38 Filed 08/11/21 PageID.106 Page 5 of 5
•        AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

          DEFENDANT:             MIGUEL IGNACIO RODAS-HUERTA (1)                                        Judgment - Page 5 of 5
          CASE NUMBER:           3 :20-CR-03152-JAH

                                          SPECIAL CONDITIONS OF SUPERVISION


              1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

              2. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18
                 U.S.C. § 1030(e)(l)), other electronic communications or data storage devices or media, or office, to a
                 search conducted by a United States probation officer. Failure to submit to a search may be grounds for
                 revocation of release. The offender must warn any other occupants that the premises may be subject to
                 searches pursuant to this condition.

                 An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that
                 the offender has violated a condition of his supervision and that the areas to be searched contain evidence
                 of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

              3. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
                 directed by the probation officer. Allow for reciprocal release of information between the probation
                 officer and the treatment provider. May be required to contribute to the costs of services rendered in an
                 amount to be determined by the probation officer, based on ability to pay.
              4. The Court will not place any restrictions with respect to residence or travel to and from Mexico. Defendant
                 must follow all directions of the Probation Officer while on Supervised Release.


         II




                                                                                                       3:20-CR-03152-JAH
